Citation Nr: 0843044	
Decision Date: 12/15/08    Archive Date: 12/23/08

DOCKET NO.  05-35 776	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania

THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel






INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002 & Supp. 2008).

The veteran served on active duty from May 1951 to June 1953.         

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
and Insurance Center in Philadelphia, Pennsylvania, which 
denied a petition to reopen a claim for service connection 
for a left knee disability.

The Board further notes that the September 2005 Statement of 
the Case (SOC) lists both the issues of the veteran's 
petition to reopen, and entitlement to nonservice-connected 
disability pension.  As to the latter claim the veteran had 
filed a timely notice of disagreement (NOD) with the May 2004 
denial of pension benefits.  This notwithstanding, the 
veteran's November 2005 VA Form 9 (Substantive Appeal) 
identified the petition to reopen as the only issue for which 
he intended to perfect an appeal.  The veteran's 
representative's January 2006 correspondence while discussing 
the pension claim, cannot constitute a substantive appeal 
since filed outside the 60-day time limit from issuance of 
the SOC.  38 C.F.R. § 20.302(b) (2008).  Consequently, the 
Board declines to assume jurisdiction over the claim for 
nonservice-connected pension.  Rather, the Board refers the 
representative's correspondence on this matter to the RO to 
take further action as warranted.

For the reasons indicated below, the appeal is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the veteran if further action 
is required on his part.





REMAND

The Board is remanding the veteran's petition to reopen for 
specific additional development prior to issuance of a 
decision on the merits.

The Veterans Claims Assistance Act of 2000 (VCAA), prescribes 
several essential requirements regarding VA's duty to notify 
and assist a claimant in substantiating a claim for VA 
benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326 (2008). 

Under the duty to assist, VA will undertake reasonable 
efforts to obtain relevant records that a claimant adequately 
identifies and authorizes VA to obtain, including private and 
VA treatment records.  See 38 U.S.C.A. § 5103A(b)(1) (West 
2002 & Supp. 2008).  VA will provide assistance in obtaining 
such records to an individual attempting to reopen a finally 
decided claim.  See 38 C.F.R. § 3.159(c).  

The veteran has indicated on several occasions that he 
underwent treatment for a left knee condition during service 
in March 1953 at the U.S. Army Hospital, 8166th Army Unit 
located in Sendai, Japan.  He states that he has been unable 
to obtain records of his treatment at this facility through 
his own inquiry.  The claims file reflects that while the x-
rays from the military hospital in Japan were reviewed when 
the claim was originally denied in 1955, the actual treatment 
records are not on file.  The veteran contends that these 
records would show evidence of an               in-service 
injury and subsequent treatment.  Thus, the RO should contact 
the National Personnel Records Center (NPRC) and attempt to 
obtain these reports.  This records request should also 
inquire as to whether there are U. S. Army Office of the 
Surgeon General (SGO) reports available concerning 
hospitalization records from 1953.  See 38 C.F.R. § 
3.159(c)(2) (VA will undertake reasonable efforts to obtain 
relevant records in the custody of a Federal department or 
agency).

While this matter is on remand the RO should further take 
action to ensure that the veteran has been duly informed of 
the evidence necessary to substantiate his claim. In Kent v. 
Nicholson, 20 Vet. App. 1 (2006), the U. S. Court of Appeals 
for Veterans Claims (Court) set forth specific criteria as to 
the content of the notice to be provided in connection with a 
petition to reopen, requiring that VA provide a comprehensive 
definition of "new and material" evidence.  In carrying out 
this notice obligation, VA must consider the basis for the 
previous denial and then provide an explanation of what 
evidence would be needed to substantiate the element(s) found 
insufficient in the previous denial.  The Court further held 
that failure to describe what would constitute "material" 
evidence, in particular, in almost all circumstances will 
have a prejudicial effect upon the adjudication of the claim, 
and thus, the absence of such information would not be 
harmless error. 

In this instance, the Board's August 1955 decision denied the 
original claim for service connection for a left knee 
disability based upon the lack of a causal nexus between this 
disorder and the veteran's service.  While VA examinations at 
that time did not reveal any knee disability, there was some 
evidence of treatment from a private physician for symptoms 
of a left knee disorder.  As a result, there was medical 
evidence of a post-service disability.  However, the Board 
found no factual basis to associate these symptoms with the 
veteran's service.  Thereafter, in a        May 2004 notice 
letter to the veteran, the RO informed him that "material" 
evidence to reopen his claim must pertain to the reason the 
claim was previously denied, which was "because no 
disability was shown."  The letter then proceeded to explain 
the requirement that the evidence must also establish a 
relationship between the disability and military service.  To 
ensure proper notification of the criteria to reopen the 
veteran's claim, the RO should issue a supplemental VCAA 
letter clarifying the definition of "material" evidence in 
this case as to include the requirement of a causal nexus.
  
As a further consideration, the RO should undertake 
appropriate action to acquire additional available VA 
outpatient records.  The most contemporaneous such reports 
have been obtained from the Wilmington, Delaware VA Medical 
Center (VAMC) and are dated up until May 2005.  The RO should 
obtain any such records from this facility and associate them 
with the claims file.  Bell v. Derwinski, 2 Vet. App. 611 
(1992) (VA is deemed to have constructive knowledge of all VA 
records and such records are considered evidence of record at 
the time a decision is made); 38 C.F.R. § 3.159(c)(2). 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.	The RO should send the veteran another 
VCAA letter providing a detailed and case-
specific definition of the requirement of 
"new and material evidence" as it 
pertains to this claim, as required by the 
Court's holding in Kent v. Nicholson, 20 
Vet. App. 1 (2006).   

2.	The RO should contact the National 
Personnel Records Center (and any other 
appropriate sources of records) and 
request copies of treatment records for 
the veteran dated from March 1953 at the 
U.S. Army Hospital, 8166th Army Unit 
located in Sendai, Japan.  Also inquire as 
to whether there are any Surgeon General's 
Office reports available regarding this 
instance of treatment.  All records/ 
responses received should be associated 
with the claims file.  

3.	The RO should contact the VA Medical 
Center in Wilmington, Delaware and request 
all available treatment records on file 
dated since May 2005.  Then associate 
these records with the veteran's claims 
file.  

4.	The RO should then review the claims 
file.  If any of  the directives specified 
in this remand have not been implemented, 
appropriate corrective action should be 
undertaken before readjudication.  Stegall 
v. West, 11 Vet. App. 268 (1998).



5.	Thereafter, the RO should readjudicate 
the petition to reopen a claim for service 
connection for a left knee disability.  If 
the benefit is not granted, the veteran 
and his representative should be furnished 
with a Supplemental Statement of the Case 
(SSOC) and afforded an opportunity to 
respond before the file is returned to         
the Board for further appellate 
consideration. 

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
N. R. Robin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



